Title: Enclosure: Plan for the Disposition of the Four Regiments of the Permanent Establishment, [12 October 1799]
From: Hamilton, Alexander
To: 


One Regiment to be stationed partly in the State of Tennessee and partly in proper positions for the protection of the Frontier of Georgia, not extending farther Westward then the Apalachicole River. This Regiment to be attached to the command of General Pinckney. The part in Tenessee to be by him instructed in any great and sudden emergency to cooperate with General Wilkinson.
The other three Regiments to be under the immediate command of General Wilkinson and to be stationed as follows viz





1 A batalion of Infantry & company and a half of Artillerists at Niagara Detroit and Michilimacnac; thus distributed



To Niagara
    Two companies of Infantry & a half Company of Artillerists


  Detroit 
    Three companies of Infantry and one company of Artillerists; to furnish for


 Michilimacnac.
    A subaltern two sergeants twenty four rank and file infantry and a sergeant and twelve Artillerists



2 A batalion of Infantry and a company of Artillerists at Fort Wayne, Fort Fayette (Pittsburgh) Massac and Fort Pickering. thus distributed (viz)


To Fort Wayne 
    A Company of Infantry and a quarter of a company of Artillerists


  Fort Fayette 
    A Company of Infantry and a quarter of a company of Artillerists to detach to


  Presque Isle 
    1 Subaltern 1 Sergeant 1 Corporal & 15 privates


  Massac 
    Two Companies of Infantry and half a company of Artillerists to detach to Fort Pickering a Sergeant & six Artillerists


  Fort Pickering 
    A Company of Infantry and a sergeant and six Artillerists






3 A Batalion of Infantry and a company of Artillerists at Fort Adams and Fort Stoddard thus distributed (viz)


To Fort Adams
    Four Companies of Infantry and a company of Artillerists, the latter to furnish a detachment for Fort Stoddard.


  Fort Stoddard
    A Company of Infantry and A sergeant and twelve Artillerists.





The reserve-force consisting of A Regiment and a batalion of Infantry two troops of horse and a half Company of Artillerists to be stationed at some point, from Cincinnati to the Rapids of the Ohio inclusively.

It is further contemplated that Two Regiments of Infantry a batalion of Riflemen and a Regiment of Cavalry of the Eventual army be organized in Tennessee Kentucke the North and South Western Territory.
